AGREEMENT AND PLAN OF MERGER Between FRONTIER FINANCIAL CORPORATION and FRONTIER BANK and BANK OF SALEM Dated as of July 25, 2007 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of the 25th of July, 2007 (this “Agreement”), is by and among FRONTIER FINANCIAL CORPORATION (“Frontier”), FRONTIER BANK (“Frontier Bank”) and BANK OF SALEM (“Salem”). RECITALS (A)FRONTIER. Frontier is a corporation duly organized and existing under the laws of the State of Washington, with its principal executive offices located in Everett, Washington. Frontier is a registered bank holding company under the Bank Holding Company Act of 1956, as amended, and a financial holding company under the Gramm-Leach-Bliley Act. (B)FRONTIER BANK. Frontier Bank is a banking corporation duly organized and existing under the laws of the State of Washington. (C)SALEM. Salem is an Oregon state-chartered bank duly organized and existing under the laws of the State of Oregon, with its principal executive offices located in Salem, Oregon. Salem operates three Oregon branches under the tradenames of Bank of Salem, Bank of Portland and Bank of Tigard. (D)VOTING, DIRECTORS’ AND NONCOMPETITION AGREEMENTS. As a condition and an inducement to Frontier’s and Frontier Bank’s willingness to enter into this Agreement, (x) the directors, certain officers of Salem and shareholders who control more than 5% of Salem’s outstanding Common Stock have entered into agreements in the form attached to this Agreement as Exhibit A, pursuant to which, among other things, each such individual has agreed to vote his or her shares of Salem Common Stock in favor of approval of the actions contemplated by this Agreement at the Meeting (as defined below), (y) each director of Salem has entered into an agreement in the form attached to this Agreement as Exhibit B pursuant to which each such individual has agreed to refrain from competing with or soliciting the employees or customers of Frontier and Frontier Bank, and (z) certain officers of Salem have entered into agreements in the forms attached to this Agreement as Exhibits C1, C2 and C3 pursuant to which each such individual has agreed to refrain from competing with or soliciting the employees or customers of Frontier and Frontier Bank. In consideration of their mutual promises and obligations, the parties further agree as follows: DEFINITIONS (A)DEFINITIONS. Certain capitalized terms used in this Agreement have the following meanings: “Acquisition Agreement” has the meaning assigned to such term in Section 8.1(F). “Acquisition Proposal” has the meaning assigned to such term in Section 9.3(D). “Agency” means the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation and the Department of Veteran’s Affairs. “Agreement” means this Agreement and Plan of Merger, together with all Exhibits and Schedules annexed to, and incorporated by specific reference as a part of, this Agreement. “Appraisal Laws” has the meaning assigned to such term in Section 1.4. “Business Day” means any day other than a Saturday, Sunday, or legal holiday in the State of Washington. “Certificate” has the meaning assigned to such term in Section 1.2(B). “Code” has the meaning assigned to such term in Section 1.5. “Compensation and Benefit Plans” has the meaning assigned to such term in Section 5.1(P)(1). “Confidentiality Agreement” has the meaning assigned to such term in Section 6.5(B). “Control” with respect to any Person means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting interests, by contract, or otherwise. “Daily Sales Price” for any Trading Day means the daily closing price per share of Frontier Common Stock on the NASDAQ Stock Exchange, Inc., as reported on the website of www.nasdaq.com. “Department” means the Department of Financial Institutions of the State of Washington and/or the banking division of the Department of Consumer and Business Services of the State of Oregon, as applicable. “Derivatives Contract” means an exchange-traded or over-the-counter swap, forward, future, option, cap, floor or collar financial contract or any other contract that: (1) is not included on the balance sheet of the Salem Financial Reports or the Frontier Financial Reports, as the case may be, and (2) is a derivative contract (including various combinations thereof). “Dissenting Shares” means the shares of Salem Common Stock held by those shareholders of Salem who have timely and properly exercised their dissenters’ rights in accordance with the Appraisal Laws. “Determination Date” means the third calendar day immediately prior to the Effective Date. “DPC Shares” has the meaning assigned to such term in Section 1.2(D). “Effective Date” has the meaning assigned to such term in Section 10.1. “Employment Agreements” shall mean the agreements with certain officers of Salem described in Section 9.4. “Environmental Law” means (1) any federal, state, and/or local law, statute, ordinance, rule, regulation, code, license, permit, authorization, approval, consent, legal doctrine, order, judgment, decree, injunction, requirement or agreement with any governmental entity, relating to (a) the protection, preservation or restoration of the environment (including air, water vapor, surface water, groundwater, drinking water supply, surface land, subsurface land, plant and animal life or any other natural resource) or to human health or safety, or (b) the exposure to, or the use, storage, recycling, treatment, generation, transportation, processing, handling, labeling, production, release or disposal of Hazardous Material, in each case as amended and as now in effect, including the Federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the Superfund Amendments and Reauthorization Act, the Federal Water Pollution Control Act of 1972, the Federal Clean Air Act, the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act, and the Federal Occupational Safety and Health Act of 1970, and (2) any common law or equitable doctrine (including injunctive relief and tort doctrines such as negligence, nuisance, trespass and strict liability) that may impose liability or obligations for injuries or damages due to, or threatened as a result of, the presence of or exposure to any Hazardous Material. “ERISA” has the meaning assigned to such term in Section 5.1(P)(2). “ERISA Affiliate” has the meaning assigned to such term in Section 5.1(P)(3). “ERISA Plans” has the meaning assigned to such term in Section 5.1(P)(2). “Exception Shares” means shares held by Salem or by Frontier or any of its Subsidiaries, in each case other than Trust Account Shares and DPC Shares. “Exchange Act” means the Securities Exchange Act of 1934, as amended, together with the rules and regulations promulgated under such statute. “Exchange Agent” has the meaning assigned to such term in Section 2.1(A). “Exchange Ratio” has the meaning assigned to such term in Section 1.2(A). “Execution Date” means the last date on which this Agreement is executed by each of the parties hereto. “Executive Officer” has the meaning set forth in Rule 405 of Regulation C under the Securities Act. “FDIC” means the Federal Deposit Insurance Corporation. “Federal Reserve Board” means the Board of Governors of the Federal Reserve System. “Frontier” means Frontier Financial Corporation, a Washington corporation and registered bank holding company. “Frontier Average Closing Price” means the price equal to the average (rounded to the nearest ten-thousandth) of each Daily Sales Price of Frontier Common Stock for the ten Trading Days immediately preceding the Determination Date. “Frontier Common Stock” has the meaning assigned to such term in Section 5.2(B). “Frontier Financial Reports” has the meaning assigned to such term in Section 5.2(F). “Frontier’s Knowledge,” “Knowledge of Frontier” or words of similar meaning means the actual conscious knowledge as of the Execution Date, without any duty of inquiry, of Frontier’s Executive Officers. “GAAP” means generally accepted accounting principles consistently applied in the United States. “Hazardous Material” means any substance presently listed, defined, designated or classified as hazardous, toxic, radioactive or dangerous, or otherwise regulated, under any Environmental Law, whether by type or quantity, including any oil or other petroleum product, toxic waste, pollutant, contaminant, hazardous substance, toxic substance, hazardous waste, special waste or petroleum or any derivative or by-product thereof, radon, radioactive material, asbestos, asbestos containing material, urea formaldehyde foam insulation, lead and polychlorinated biphenyl. “Intellectual Property” has the meaning assigned to such term in Section 5.1. “Loan/Fiduciary Property” means any property owned or controlled by a party or any of its Subsidiaries or in which such party or any of its Subsidiaries holds a security or other interest, and, where required by the context, includes any such property where such party or any of its Subsidiaries constitutes the owner or operator of such property, but only with respect to such property. “Material Adverse Effect” means, with respect to any party to this Agreement, an event, occurrence or circumstance (including (i) the making of any provisions for possible loan and lease losses, write-downs of other real estate owned and taxes, and (ii) any breach of a representation or warranty contained in this Agreement by such party) that (a) has or is reasonably likely to have a material adverse effect on the financial condition, results of operations, business or prospects of such party and its Subsidiaries, taken as a whole, or (b) would materially impair such party’s ability to perform its obligations under this Agreement or the consummation of any of the transactions contemplated by this Agreement. “Meeting” has the meaning assigned to such term in Section 6.2. “Merger” means the merger of Salem with and into Frontier Bank, in exchange for Frontier Common Stock, as set forth in Section 1.2(A). “Multiemployer Plans” has the meaning assigned to such term in Section 5.1(P)(2). “NASDAQ” means the NASDAQ Stock Market LLC. “Noncompetition Agreements” has the meaning assigned to such term in Section 7.2(K). “ORS” means the Oregon Revised Statutes, as amended. “Participation Facility” means any building or other facility in which a party or any of its Subsidiaries participates in the management and, where required by the context, includes the owner or operator of such facility. “Pension Plan” has the meaning assigned to such term in Section 5.1(P)(2). “Per Share Merger Consideration” has the meaning assigned to such term in Section 1.2(A). “Person” means any individual, corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, estate, trust, association, organization, labor union, governmental body, or other entity. “Previously Disclosed” means information provided by a party in a Schedule that is delivered by that party to the other party contemporaneously with the Execution Date or documents that have been delivered to the other party prior to the Execution Date. “Proxy Statement” has the meaning assigned to such term in Section 6.2. “Registration Statement” has the meaning assigned to such term in Section 6.2. “Regulatory Authorities” means federal or state governmental agencies, authorities or departments charged with the supervision or regulation of depository institutions or engaged in the insurance of deposits. “Resulting Bank” shall have the meaning assigned to such term in Section 1.1(A). “RCW” means the Revised Code of Washington, as amended. “Rights” has the meaning assigned to such term in Section 5.1(B). “Salem” means Bank of Salem, an Oregon state-chartered commercial bank. “Salem Common Stock” has the meaning assigned to such term in Section 5.1(B). “Salem Contract” has the meaning assigned to such term in Section 5.1(M). “Salem Financial Reports” has the meaning assigned to such term in Section 5.1(G). “Salem Option” has the meaning assigned to such term in Section 5.1(B)(2). “Salem Pool” has the meaning assigned to such term in Section 5.1(S). “Salem Reports” has the meaning assigned to such term in Section 5.1(FF). “Salem’s Knowledge,” “Knowledge of Salem” or words of similar meaning means the actual conscious knowledge as of the Execution Date, without any duty of inquiry, of Salem’s Executive Officers. “Securities Act” means the Securities Act of 1933, as amended, together with the rules and regulations promulgated under such statute. “SEC” means the Securities and Exchange Commission. “Subsidiary” means, with respect to any entity, each partnership, limited liability company, or corporation the majority of the outstanding partnership interests, membership interests, capital stock or voting power of which is (or upon the exercise of all outstanding warrants, options and other rights would be) owned, directly or indirectly, at the time in question by such entity. “Superior Proposal” has the meaning assigned to such term in Section 9.3. “Tax Returns” has the meaning assigned to such term in Section 5.1(Z). “Taxes” means federal, state or local income, gross receipts, sales, use, license, excise, franchise, employment, withholding or similar taxes imposed on the income, properties or operations of the respective party or its Subsidiaries, together with any interest, additions, or penalties with respect thereto and any interest in respect of such additions or penalties. “Termination Fee Amount” has the meaning assigned to such term in Section 8.2(B). “Third Party” means a person within the meaning of Sections 3(a)(9) and 13(d)(3) of the Exchange Act, excluding: (1) Salem, and (2) Frontier, Frontier Bank or any other Subsidiary of Frontier. “Total Stock Amount” has the meaning assigned to such term in Section 1.2(A). “Trading Day” means a day that Frontier Common Stock is traded on NASDAQ. “Trust Account Shares” has the meaning assigned to such term in Section 1.2(D). (B)GENERAL INTERPRETATION. Except as otherwise expressly provided in this Agreement or unless the context clearly requires otherwise, the terms defined in this Agreement include the plural as well as the singular; the words “hereof,” “herein,” “hereunder,” “in this Agreement” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; and references in this Agreement to Articles, Sections, Schedules and Exhibits refer to Articles and Sections of and Schedules and Exhibits to this Agreement. Unless otherwise stated, references to Subsections refer to the Subsections of the Section in which the reference appears. All pronouns used in this Agreement include the masculine, feminine and neuter gender, as the context requires. All accounting terms used in this Agreement that are not expressly defined in this Agreement have the respective meanings given to them in accordance with GAAP. ARTICLE I. THE MERGER 1.1THE MERGER. Subject to the provisions of this Agreement, on the Effective Date: (A)RESULTING BANK. Salem shall be merged with and into Frontier Bank pursuant to the terms and conditions set forth herein. Upon consummation of the Merger, the separate existence of Salem shall cease and Frontier Bank shall continue as the Resulting Bank. (B)ARTICLES, BYLAWS, DIRECTORS, OFFICERS. The Articles of Incorporation and Bylaws of the Resulting Bank shall be those of Frontier Bank, as in effect immediately prior to the Effective Date. The directors and officers of Frontier Bank in office immediately prior to the Effective Date shall be the directors and officers of the Resulting Bank, together with such additional directors and officers as may thereafter be elected, who shall hold office until such time as their successors are elected and qualified. (C)RIGHTS, ETC. The Resulting Bank shall thereupon and thereafter possess all of the rights, privileges, immunities and franchises, of a public as well as of a private nature, of each of the corporations so merged; and all property, real, personal and mixed, and all debts due on whatever account, and all and every other interest, of or belonging to or due to each of the corporations so merged, shall be deemed to be vested in the Resulting Bank without further act or deed; and the title to any real estate or any interest therein, vested in each of such institutions, shall not revert or be in any way impaired by reason of the Merger. (D)EFFECTS OF THE MERGER. The separate existence of Salem shall cease, and Salem shall be merged with and into Frontier Bank which, as the Resulting Bank, shall thereupon and thereafter possess all of the assets, rights, privileges, appointments, powers, licenses, permits and franchises of the two merged corporations, whether of a public or a private nature, and shall be subject to all of the liabilities, restrictions, disabilities and duties of both Frontier Bank and Salem. (E)TRANSFER OF ASSETS. All rights, assets, licenses, permits, franchises and interests of Frontier Bank and Salem in and to every type of property, whether real, personal, or mixed, whether tangible or intangible, shall be deemed to be vested in Frontier Bank as the Resulting Bank by virtue of the Merger becoming effective and without any deed or other instrument or act of transfer whatsoever. (F)ASSUMPTION OF LIABILITIES. The Resulting Bank shall become and be liable for all debts, liabilities, obligations and contracts of Frontier Bank as well as those of Salem, whether the same shall be matured or unmatured; whether accrued, absolute, contingent or otherwise; and whether or not reflected or reserved against in the balance sheets, other financial statements, books of account or records of Frontier Bank or Salem. 1.2CONVERSION OF SALEM COMMON STOCK. Subject to the provisions of this Agreement, on the Effective Date: (A)OUTSTANDING SALEM COMMON STOCK. Each share of Salem Common Stock issued and outstanding at the Effective Date, including shares issued or to be issued with respect to Salem Options exercised on or prior to the close of business on the Effective Date, shall, by virtue of the Merger, automatically and without any action on the part of the holder of such share, be converted into and exchangeable for the right to receive the Per Share Merger Consideration. For purposes of this Section 1.2(A): “Per Share Merger Consideration” shall mean, subject to the limitations to the Total Stock Amount set forth below, value of $21.00 in Frontier Common Stock, based on the Frontier Average Closing Price. “Exchange Ratio” shall mean, subject to the limitations on the Total Stock Amount set forth below, the quotient, rounded to the nearest ten-thousandth, obtained by dividing the Per Share Merger Consideration by the Frontier Average Closing Price. “Total Stock Amount” shall mean the product of (x) the Exchange Ratio and (y) the number of shares of Salem Common Stock outstanding as of the close of business on the Effective Date; provided, however, that the number of shares to be issued by Frontier on the Effective Date shall in no event be more than 3,230,589 ( the “Maximum Share Amount”) or less than 2,349,519 (the “Minimum Share Amount”). If based on the Frontier Average Closing Price, (i) the number of shares to be issued would exceed the Maximum Share Amount then the Total Stock Amount shall be decreased to the Maximum Share Amount and (ii) if the number of shares would be less than the Minimum Share Amount, then the Total Stock Amount shall be increased to the Minimum Share Amount. (B)All of the shares of Salem Common Stock converted into the Merger Consideration pursuant to this ARTICLE I shall no longer be outstanding and shall automatically be canceled and shall cease to exist, and each holder of a certificate (each a “Certificate”) previously representing any such shares of Salem Common Stock shall thereafter cease to have any rights with respect to such securities, except the right to receive (1) the Per Share Merger Consideration, (2) any dividends and other distributions in accordance with Section 2.1(B) hereof, and (3) any cash to be paid in lieu of any fractional share of Frontier Common Stock in accordance with Section 2.1(D) hereof. (C)If, between the Execution Date and the Effective Date, the shares of Salem Common Stock shall be changed into a different number or class of shares by reason of any reclassification, recapitalization, split-up, combination, exchange of shares or readjustment, or a stock dividend thereon shall be declared with a record date within such period, appropriate adjustments shall be made to the Exchange Ratio and the Total Stock Amount. (D)As of the Effective Date, all shares of Salem Common Stock that are owned directly, or indirectly by Salem or Frontier or any of their respective Subsidiaries [other than shares of Salem Common Stock (x) held directly or indirectly in trust accounts, managed accounts and the like or otherwise held in a fiduciary capacity for the benefit of third parties (any such shares, and shares of Frontier Common Stock which are similarly held, whether held directly or indirectly by Frontier or Salem, as the case may be, being referred to herein as “Trust Account Shares”) or (y) held by Frontier or Salem or any of their respective Subsidiaries in respect of a debt previously contracted (any such shares of Salem Common Stock, and shares of Frontier Common Stock which are similarly held, whether held directly or indirectly by Frontier or Salem, being referred to herein as “DPC Shares”)] shall be canceled and shall cease to exist and no stock of Frontier, cash or other consideration shall be delivered in exchange therefore. (E)The calculations required by Section 1.2(A) shall be prepared jointly by Frontier and Salem prior to the Effective Date. 1.3UNEXERCISED OPTIONS. (A)Notwithstanding anything to the contrary in this Agreement, and in addition to the Merger Consideration, each holder of a Salem Option that is unexercised as of the close of business on the Effective Date, shall receive cash for each share of Salem Common Stock into which the option is exercisable, equal in amount to the difference or spread between the Per Share Merger Consideration and the exercise price of such option. (B)The names of the holders, dates of issuance and expiration, the number of shares subject to each such option, and the exercise price for all Salem Options as of the Execution Date are Previously Disclosed in Schedule 1.3(B). All such Salem Options issued under Salem’s 1992 Combined Incentive and Non-Qualified Stock Option Plan shall be 100% vested and exercisable thirty (30) days prior to the Effective Date and all such options issued under Salem’s 2003 Stock Option Plan shall be 100% vested and exercisable fifteen (15) days prior to the Effective Date, pursuant to the terms of such Plans. The Board of Directors of Salem shall notify all optionees in writing of such exercisability of their options and the termination of their options after the Effective Date, at least sixty (60) days prior to the Effective Date, pursuant to the 1992 Plan and the 2003 Plan. 1.4DISSENTING SHARES. Notwithstanding anything to the contrary in this Agreement, each Dissenting Share whose holder, as of the Effective Date of the Merger, has not effectively withdrawn or lost his dissenters’ rights under ORS 711.180 (the “Appraisal Laws”) shall not be converted into or represent a right to receive Frontier Common Stock, but the holder of such Dissenting Share shall be entitled only to such rights as are granted by the Appraisal Laws, unless and until such holder shall have failed to perfect or shall have effectively withdrawn or lost the right to payment under the Appraisal Laws, in which case each such share shall be deemed to have been converted at the Effective Date into the right to receive Frontier Common Stock without any interest thereon. Each holder of Dissenting Shares who becomes entitled to payment for his Salem Common Stock pursuant to the provisions of the Appraisal Laws shall receive payment for such Dissenting Shares from Frontier (but only after the amount thereof shall have been agreed upon or finally determined pursuant to the Appraisal Laws). 1.5TAX CONSEQUENCES. It is intended that the Merger shall constitute a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”) and that this Agreement shall constitute a plan of reorganization for the purposes of Section 368 of the Code. ARTICLE II. EXCHANGE OF SHARES 2.1EXCHANGE PROCEDURES. (A)As soon as practicable after the Effective Date, Frontier or its designated third-party transfer agent (the “Exchange Agent”) shall mail to each holder of record of a Certificate or Certificates, a form letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon delivery of the Certificates to the Exchange Agent) and instructions for use in effecting the surrender of the Certificates in exchange for the Merger Consideration. Salem shall have the right to review both the letter of transmittal and the instructions prior to the Effective Date and provide reasonable comments thereon. Upon surrender of a Certificate or Certificates for exchange and cancellation to the Exchange Agent, together with a properly executed letter of transmittal, the holder of such Certificate or Certificates shall be entitled to receive in exchange therefor (x) a certificate representing that number of whole shares of Frontier Common Stock which such holder of Salem Common Stock became entitled to receive pursuant to the provisions of ARTICLE I hereof and (y) a check representing the amount of cash in lieu of fractional shares, if any, which such holder has the right to receive in respect of the Certificate or Certificates surrendered pursuant to the provisions of ARTICLE I, and the Certificate or Certificates so surrendered shall forthwith be canceled. No interest will be paid or accrued on the cash in lieu of fractional shares or the unpaid dividends and distributions, if any, payable to holders of Certificates. (B)No dividends or other distributions declared after the Effective Date with respect to Frontier Common Stock and payable to the holders of record thereof shall be paid to the holder of any unsurrendered Certificate until the holder thereof shall surrender such Certificate in accordance with this ARTICLE II. After the surrender of a Certificate in accordance with this ARTICLE II, the record holder thereof shall be entitled to receive any such dividends or other distributions, without any interest thereon, which theretofore has become payable with respect to shares of Frontier Common Stock represented by such Certificate. (C)If any certificate representing shares of Frontier Common Stock is to be issued in a name other than that in which the Certificate surrendered in exchange therefor is registered, it shall be a condition of the issuance thereof that the Certificate so surrendered shall be properly endorsed (or accompanied by an appropriate instrument of transfer) and otherwise in proper form for transfer, and that the person requesting such exchange shall pay to the Exchange Agent in advance any transfer or other taxes required by reason of the issuance of a certificate representing shares of Frontier Common Stock in any name other than that of the registered holder of the Certificate surrendered, or required for any other reason, or shall establish to the satisfaction of the Exchange Agent that such tax has been paid or is not payable. (D)Notwithstanding anything to the contrary contained herein, no certificates or scrip representing fractional shares of Frontier Common Stock shall be issued upon the surrender for exchange of Certificates, no dividend or distribution with respect to Frontier Common Stock shall be payable on or with respect to any fractional share, and such fractional share interests shall not entitle the owner thereof to vote or to any other rights of a shareholder of Frontier. In lieu of the issuance of any such fractional share, Frontier shall pay to each former shareholder of Salem who otherwise would be entitled to receive a fractional share of Frontier Common Stock an amount in cash determined by multiplying (1) the average of the Daily Sales Prices of Frontier Common Stock for the five Trading Days immediately preceding the Effective Date by (2) the fraction of a share of Frontier Common Stock which such holder would otherwise be entitled to receive pursuant to Section 1.2 hereof. (E)In the event any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the person claiming such Certificate to be lost, stolen or destroyed and, if required by Frontier, the posting by such person of a bond in such amount as Frontier may direct as indemnity against any claim that may be made against it with respect to such Certificate, the Exchange Agent will issue in exchange for such lost, stolen or destroyed Certificate the Merger Consideration deliverable in respect thereof pursuant to this Agreement. (F)Certificates surrendered for exchange by any person constituting an “affiliate” of Salem for purposes of Rule 145 of the Securities Act shall not be exchanged for certificates representing Frontier Common Stock until Frontier has received a written agreement from such person as specified in Section 6.7. 2.2SHAREHOLDER RIGHTS; STOCK TRANSFERS. (A)After the Effective Date, there shall be no transfers on the stock transfer books of Salem of the shares of Salem Common Stock which were issued and outstanding immediately prior to the Effective Date. If, after the Effective Date, Certificates representing such shares are presented for transfer to the Exchange Agent, they shall be canceled and exchanged for certificates representing shares of Frontier Common Stock and cash for any fractional shares, as provided in this ARTICLE II. (B)Any shareholder of Salem who has not theretofore complied with the exchange procedures set forth in Section 2.1 shall thereafter look only to Frontier for payment of the Merger Consideration, the cash in lieu of fractional shares and/or the unpaid dividends and distributions on the Frontier Common Stock deliverable in respect of each share of Salem Common Stock such shareholder holds as determined pursuant to this Agreement, in each case, without any interest thereon. Notwithstanding the foregoing, none of Frontier, Frontier Bank, Salem, the Exchange Agent or any other person shall be liable to any former holder of shares of Salem Common Stock for any amount properly delivered to a public official pursuant to applicable abandoned property, escheat or similar laws. ARTICLE III. ACTIONS PENDING CLOSING Unless otherwise agreed to in writing by Frontier, following the Execution Date until the Effective Date, Salem shall conduct its business in the ordinary and usual course consistent with past practice and shall use its best efforts to maintain and preserve its business organization, employees and advantageous business relationships and retain the services of its officers and key employees identified by Frontier Bank, and Salem, without the prior written consent of Frontier, will not: 3.1CAPITAL STOCK. Except for the exercise of outstanding Salem Options, or as Previously Disclosed in Schedule 5.1(B), issue, sell or otherwise permit to become outstanding any additional shares of capital stock of Salem, or any Rights with respect thereto, or enter into any agreement with respect to the foregoing, or permit any additional shares of Salem Common Stock to become subject to grants of stock options, warrants, stock appreciation rights, or any other stock-based employee compensation rights. 3.2DIVIDENDS, ETC. Make, declare or pay any dividend on or in respect of, or declare or make any distribution on, or directly or indirectly combine, split, subdivide, redeem, reclassify, purchase or otherwise acquire, any shares of its capital stock or, other than as permitted in or contemplated by this Agreement (and except for the acquisition of Trust Account Shares and DPC Shares), authorize the creation or issuance of, or issue, any additional shares of its capital stock or any Rights with respect thereto. 3.3INDEBTEDNESS; LIABILITIES; ETC. Other than in the ordinary course of business consistent with past practice, incur any indebtedness for borrowed money, assume, guarantee, endorse or otherwise as an accommodation become responsible or liable for the obligations of any other individual, corporation or other entity. 3.4OPERATING PROCEDURES; CAPITAL EXPENDITURES; ETC. Except as may be directed by any regulatory agency, (A) change its lending, investment, liability management or other material banking policies in any material respect, or (B) commit to incur any further capital expenditures beyond those Previously Disclosed in Schedule 3.4 other than in the ordinary course of business and not exceeding $100,000 individually or $500,000 in the aggregate. 3.5SUBSIDIARIES. Organize or acquire, directly or indirectly, any Subsidiaries. 3.6COMPENSATION; EMPLOYMENT AGREEMENTS, ETC. Except as Previously Disclosed in Schedule 3.6, enter into or amend any employment, severance or similar agreement or arrangement with any of its directors, officers or employees, or grant any salary or wage increase, amend the terms of any Salem Option or increase any employee benefit (including incentive or bonus payments), except normal individual increases in regular compensation to employees in the ordinary course of business consistent with past practice. 3.7BENEFIT PLANS. Except as Previously Disclosed in Schedule 3.7, enter into or modify (except as may be required by Section 409A of the Code) any pension, retirement, stock option, stock purchase, savings, profit sharing, deferred compensation, consulting, bonus, group insurance or other employee benefit, incentive or welfare contract, plan or arrangement, or any trust agreement related thereto, in respect of any of its directors, officers or other employees, including taking any action that accelerates the vesting or exercise of any benefits payable thereunder. 3.8CONTINUANCE OF BUSINESS. Dispose of or discontinue any portion of its assets, business or properties that exceeds $25,000 in value or is otherwise material to Salem’s business, or merge or consolidate with, or acquire all or any portion of, the business or property of any other entity that exceeds $25,000 in value or is otherwise material to Salem (except foreclosures or acquisitions by Salem in its fiduciary capacity and loan participations, in each case in the ordinary course of business consistent with past practice). 3.9AMENDMENTS. Amend its Articles of Incorporation or Bylaws. 3.10CLAIMS. Settle any claim, litigation, action or proceeding involving any liability for money damages in excess of $25,000 or material restrictions upon the operations of Salem. 3.11CONTRACTS. Except as previously disclosed on Schedule 3.11, enter into, renew, terminate or make any change in any Salem Contract involving future payments in excess of $25,000, except in the ordinary course of business consistent with past practice with respect to contracts, agreements and leases that are terminable by it without penalty on no more than 30 days’ prior written notice. 3.12LOANS. Extend credit or account for loans and leases other than in accordance with existing lending policies and accounting practices or, without prior notice to and consultation with Frontier’s Chief Executive Officer, make any new loan or renew any existing loan in a principal amount in excess of $500,000. 3.13AGREEMENTS. Agree to, or make any commitment to, take any of the actions prohibited by this
